PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/507,809
Filing Date: 10 Jul 2019
Appellant(s): International Business Machines Corporation



__________________
Daniel P Nelson (Reg No 52,063)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over RUMBLE, MASSER, and Applicant’s Admitted Prior Art (AAPA).

(2) Response to Argument
On Pages 4-7 of the Appeal Brief, the appellant alleges cited prior art fails to disclose three features of the independent claims and effectively organizes arguments into two main groups of limitations recited or similarly recited in the independent claims.  As such, the appellant argues the claims as a group consisting of Claims 1-20; thus, the claims should stand or fall as the group.

The appellant alleges cited prior art fails to disclose the following features:
“in response to detecting abnormal activity in the system logs at the secondary system, sending, from the secondary system to the primary system, at least one command that is designed to trigger collection of additional data to the primary system that is needed to determine a cause of the abnormal activity” and “in response to collecting the additional data, using the data replication system to mirror the additional data from the primary system to the secondary system for analysis on the secondary system to determine the cause of the abnormal activity” (Page 5, 2nd ¶ through Page 6, 2nd ¶).
“using a data replication system with failover capability, automatically mirroring the system logs from the primary system to a secondary system to maintain two consistent copies of the system logs across the primary system and the secondary system” (Page 6, 3rd ¶ through Page 7, 1st ¶).

Response to Arguments directed at Feature (1) (Page 5, 2nd ¶ through Page 6, 2nd ¶)
	On Page 5, Line 12 through Page 6, Line 2, the appellant alleges cited prior art fails to disclose “sending … at least one command” … “in response to detecting abnormal activity in the system logs at the secondary system”.  While the appellant acknowledges MASSER’s teaching of a ‘data gathering module’ that sends data in response to a request, the appellant alleges MASSER’s request is not sent “in response to detecting abnormal activity in [ ] system logs at [a] secondary system” since MASSER allegedly does not clarify who or what originates the request, where data is sent in response to the request, what type of data is collected, or what the data is used for.  
In response, the Office respectfully notes the rejection of record relies upon the combination of RUMBLE, MASSER, and AAPA (and not MASSER alone) to fully teach the recited limitation.  The final rejection of record notes relies upon the teachings of RUMBLE to teach the following:
in response to detecting abnormal activity in the system logs at the secondary system, perform an action (Fig 5, Steps 514 – mark test case as failed and Step 516 – convert the log file into a test case result are performed in response to Step 512, YES – errors in log file?).

The final rejection of record further relies upon the teachings of MASSER to teach the following:
wherein perform an action is sending, from the secondary system to the primary system, at least one command that is designed to trigger collection of additional data on the primary system that is needed to determine a cause of the abnormal activity (Section [0078-0080] – data may be gathered from a customer site {‘primary system’} and mirrored to the test system {‘secondary system’} for testing purposes; data gathering may send data in response to a request {‘at least one command’}).
	
	With respect to appellant’s argument that MASSER’s data sent in response to a request is not sent “in response to detecting abnormal activity …”, the Office maintains the combination of RUMBLE and MASSER fully disclose the recited feature.  The teachings of RUMBLE are relied upon for teaching the detection of abnormal activity in the system logs and performing an action of generating a ‘test case result’ in response to the detection.  While RUMBLE may not explicitly disclose “sending … at least one command …”, the teachings of MASSER are relied upon for disclosing the features deficient in RUMBLE.  MASSER discloses the collection of data from a remote site (analogous to a ‘primary system’) to the test system (analogous to ‘secondary site’) in response to a request (analogous to ‘at least one command’) for testing purposes (or as a part of or alternative action of generating a test case result of RUMBLE).  The rejection of record further establishes that there would be motivation to modify RUMBLE by MASSER in order to improve test effectiveness which may include collecting any configuration data that may allow the test system to better replicate conditions at the customer site (e.g. such at performance information – MASSER [0004]).  Thus, in response to appellant’s allegation that MASSER does not establish (1) who originates the request, (2) what data is sent, (3) what type of data is collected, or (4) what the data is used for, the Office maintains MASSER establishes the following responses to the allegations: (1) the requester at the test console, (2) performance information, (3) information, and (4) improving test effectiveness.  As such, the Office maintains the combination of RUMBLE and MASSER fully discloses the argued features of the recited limitation.

	On Page 6, Lines 3-12, the appellant alleges cited prior art fails to disclose a “… data replication system to mirror [ ] additional data from [a] primary system to [a] secondary system for analysis on the secondary system to determine the cause of the abnormal activity”.  The appellant alleges the Examiner asserts AAPA discloses a data replication system comprising a primary system and a secondary system; however, the appellant asserts AAPA fails to disclose the recited limitation.  The appellant further alleges MASSER fails to disclose any such data replication system to mirror the recited ‘additional data’.  
In response, the Office respectfully notes the rejection of record relies upon the combination of RUMBLE, MASSER, and AAPA (and not MASSER or AAPA individually) to fully teach the recited limitation.  Again, the final rejection of record notes relies upon the teachings of MASSER to teach the following:
in response to collecting the additional data, using the data replication system to mirror the additional data from the primary system to the secondary system for analysis on the secondary system to determine the cause of the abnormal activity (Section [0078-0080] – data may be gathered from a customer site {‘primary system’} and mirrored to the test system {‘secondary system’} for testing purposes; data gathering may send data in response to a request {‘at least one command’}).  

	With respect to appellant’s allegation that AAPA is relied upon for teaching a data replication system comprising a primary system and a secondary system, the Office respectfully notes the rejection of record notes how all three pieces of prior art disclose a primary system and a secondary system.  In MASSER, the rejection of record establishes that MASSER’s customer site is analogous to the claimed ‘primary system’ and MASSER’s test system is analogous to the claimed ‘secondary system’.  In response to appellant’s allegation that MASSER fails to disclose “additional data”, the Office maintains the data gathered in response to a request meets the broadest reasonable interpretation of ‘additional data’ as limited in the claims.  As such, the Office maintains MASSER fully discloses the argued features of the recited limitation.

Response to Arguments directed at Feature (2) (Page 6, 3rd ¶ through Page 7, 1st ¶)
	On Page 6, Line 13 through Page 7, Line 5, the appellant alleges cited prior art fails to disclose “… automatically mirroring the system logs … to maintain two consistent copies of the system logs …”.  While the appellant acknowledges RUMBLE discloses “automated copying of the RFT log results back to the test console from system(s)”, the appellant alleges (1) RUMBLE’s test console does not amount to “a data replication system with failover capability” nor (2) RUMBLE does not disclose “maintain{ing} two consistent copies of the system logs” since RUMBLE does not provide any evidence that any such “consistent copies” are “maintained” across RUMBLE’s test console.
In response, the Office respectfully notes the rejection of record relies upon the combination of RUMBLE and AAPA (and not RUMBLE alone) to fully teach the recited limitation. The final rejection of record notes relies upon the teachings of RUMBLE to teach the following:
using a data replication system, automatically mirroring the system logs from the primary system to a secondary system that is in a mirroring relationship with the primary system to maintain two consistent copies of the system logs across the primary system and the secondary system (Section [0028-0029] – the log results may be copied automatically to the test console 110 {‘secondary system’} from system 120 {‘primary system’}; Fig 5, Step 508 – copy test logs to originating machine – EXAMINER’S NOTE: RUMBLE’s copying of log results from the system to the test console is analogous to the system and test console forming an asynchronous data replication system as the logs are copied between systems instead of being written to both systems simultaneously {which would be a synchronous data replication system}.  Also, once the logs are copied from the system to the test console, the logs are ‘consistent’ between the two locations and thus meet the claimed mirroring relationship).

The final rejection of record further relies upon the teachings of AAPA to teach the following:
using a data replication system with failover capability, automatically mirror the system logs (Section [0004] – IBM’s Metro Mirror –analogous to a synchronous data replication system, may be deployed to mirror data between a primary and secondary storage system; furthermore, I/O may be redirected to the secondary system instead of the primary system – analogous to a failover capability).

	With respect to argument (1), the Office agrees RUMBLE alone may not teach “a data replication system with failover capability”.   As noted by the appellant, RUMBLE clearly discloses a data replication system since RUMBLE discloses automated copying between test console and systems.  To cure the deficiencies of RUMBLE, the rejection of record relies upon the teachings of AAPA for incorporating failover capability including motivations of providing real-time log results at the test console and enabling continuous operations in the event of system failures.  As such, the Office maintains the combination of RUMBLE and AAPA fully disclose the recited limitation.
	With respect to argument (2), as noted in the rejection of record, the Office maintains “once the logs are copied from the system to the test console, the logs are ‘consistent’ between the two locations and thus meet the claimed mirroring relationship”.  The Office notes the claim language recites “automatically mirroring … to maintain two consistent copies of the system logs …”; thus, the limitation of “… to maintain two consistent copies of the system logs …” recites an intended result of the mirroring and simply expresses the intended result of the process step positively recited.  The Office maintains that once RUMBLE’s logs are copied between test console and system, the logs are both ‘maintained’ and ‘consistent’ between the two entities at that time.  The claims do not establish that the logs are needed to be ‘maintained’ and ‘consistent’ indefinitely.  As such, the Office maintains RUMBLE fully discloses “automatically mirroring … to maintain two consistent copies of the system logs …”.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIC T LOONAN/Examiner, Art Unit 2137         
                                                                                                                                                                                               Conferees:
/KEVIN L ELLIS/Primary Examiner
                                                                                                                                                                                                       
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.